Citation Nr: 1212739	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, denying the claims currently on appeal.  These claims were previously remanded by the Board in October 2009 for further evidentiary development.  

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Winston-Salem, North Carolina in August 2009.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  


FINDINGS OF FACT

1.  PTSD manifested as a result of the Veteran's military service.  

2.  A low back disorder did not manifest during, or as a result of, active military service.  






	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3), 4.125(a) (2011).  

2.  The criteria for establishing entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in September 2004 and March 2006 addressed all notice elements listed under 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  While all the necessary notice was not provided to the Veteran prior to the initial adjudication of his claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  




Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations in March 2011 and August 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its October 2009 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) obtained additional service records and SSA records, and, scheduled the Veteran for a VA examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis or psychoses, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2010).  

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke ... in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard (e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror).  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Finally, the fact that a veteran, who had a noncombatant military occupational specialty, was stationed with a unit that was present while enemy attacks occurred would strongly suggest that he was, in fact, exposed to such attacks.  Pentecost v. Principi, 16 Vet. App. 124 (2002) (base subjected to rocket attacks during time that veteran was stationed at the base).  In other words, the veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  A review of the evidence confirms that the Veteran's PTSD manifested as a result of his active military service.  As such, service connection is warranted.  

In August 2004, a PTSD screen was deemed to be positive.  The Veteran was subsequently afforded a Gulf War examination in October 2004.  It was noted that he was in the Persian Gulf from August 1990 to March 1991.  The Veteran reported some depressive symptoms at this time and a diagnosis of depression was assigned.  

The record reflects that the Veteran underwent a VA psychosocial assessment in February 2005.  The Veteran described periods of violent behavior towards his family and friends.  It was noted that the Veteran was a pastor at his church and that he found peace at his church.  The Veteran was subsequently admitted, and an inpatient treatment record from February 2005 notes that the Veteran had been found recently getting up and walking the roads in the middle of the night for reasons he could not understand.  The Veteran reported that he was having flashbacks of his military service.  An Axis I diagnosis of depression, not otherwise specified, was assigned at this time.  A subsequent VA outpatient treatment record dated January 2006 assigned an Axis I diagnosis of PTSD.  

The record also contains a letter from a private physician with the initials E.W.H. dated July 2006.  The physician noted that the Veteran had Axis I diagnoses of chronic PTSD and chronic major depression.  Dr. H indicated that the Veteran served in Desert Storm, where he experienced much incoming fire from enemy soldiers and witnessed injuries and deaths of fellow soldiers.  It was noted that the Veteran began having nightmares in 1990 and he continued to have them at least once a week.  The physician opined that the Veteran was permanently and totally disabled and unemployable due to his psychiatric conditions.  The record also contains a letter from Dr. H dated February 2009 that more or  less offers the same information as the July 2006 letter.  

In addition the record contains a December 2006 evaluation from the North Carolina Department of Health and Human Services.  It was noted that the Veteran had apparently been suffering from PTSD for the past 15 years and that it was first diagnosed in 2003.  Subsequent VA outpatient treatment records also continue to note diagnoses of depressive disorder and PTSD, and according to a May 2010 VA mental health note, the Veteran was suffering from PTSD and depressive disorder.  The Veteran reported daily memories of war.  

The Veteran was afforded a VA psychiatric examination in March 2011.  The Veteran reported an incident upon returning from service where his parents woke him up after he had hit and damaged a wall with his fist.  The Veteran also described his time in Iraq, indicating that he was scared that he could get killed at any time.  He also noted that he had to pick up dead bodies while in Iraq.  The examiner concluded that the Veteran met the criteria for an Axis I diagnosis of severe and chronic PTSD.  An Axis I diagnosis of major depressive disorder, moderate to severe without psychosis, was also assigned.  The examiner assigned a GAF score of 43 and concluded that it was not possible to separate the effects of the two disorders on the Veteran's functioning, as they began at the same time.  The examiner concluded that it was clear that the Veteran's PTSD was caused by or a result of his combat experience in Iraq and his fear of hostile military or terrorist activity.  

The above evidence demonstrates that service connection for PTSD is warranted.  The Veteran's personnel records confirm that he served in Southwest Asia during the Gulf War.  As already noted, the regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  The Veteran's DD-214 confirms that he was the recipient of the Southwest Asia Service Medal with Bronze Service Star.  The Veteran has reported suffering from psychiatric symptomatology since his separation from active duty, and numerous records confirm that the Veteran has suffered from chronic symptomatology of a psychiatric disorder since filing his claim.  Finally, according to the March 2011 VA examination, it was clear that there was a nexus between the Veteran's PTSD and his military service.  As such, service connection is warranted.  

The evidence of record confirms that the Veteran suffers from PTSD as a result of his active military service in Southwest Asia, and his claim of entitlement to service connection for PTSD is granted.  

Low Back Disorder

The Veteran also contends that he is entitled to service connection for a low back disorder.  Specifically, he believes that he suffers from a low back disability that manifested as a result of his duties as a paratrooper.  However, as outlined below, the preponderance of the evidence of record demonstrates that this disability did not manifest during, or as a result of, active military service.  As such, service connection is not warranted.  

Service treatment records fail to reflect that the Veteran injured his back during military service or that he sought treatment for symptomatology associated with the back.  Therefore, there is no evidence of a chronic back disability during active duty.  

Private treatment records confirm that the Veteran did not suffer from a chronic back disability during military service.  According to a May 2003 record, the Veteran worked at a saw mill and was suffering from back pain.  It was noted that the Veteran attempted to return to work on May 1, 2003, but he was unable to.  According to another May 2003 record, the Veteran's back pain began on April 26, 2003.  The Veteran confirmed in his original claim of September 2004 that his back disability did not manifest until April 2003.  

Subsequent records demonstrate that the Veteran continued to seek treatment for back pain, and an August 2003 magnetic resonance image (MRI) revealed a herniated disc.  A June 2003 MRI performed by VA also revealed L4-5 and L5-S1 broad-based disc bulging with central disc protrusion of L5-S1.  Bilateral facet arthropathy and neural foraminal narrowing was also present at L5-S1.  

According to a November 2004 VA outpatient treatment record the Veteran was complaining of back pain on and off for the past one year.  A July 2004 X-ray of the lumbar spine had been interpreted to be normal, revealing the bodies and disc spaces to be well-preserved with no evidence of compression, fracture or subluxation.  A June 2005 VA outpatient treatment record also notes a diagnosis of chronic low back pain.  

The record also contains a December 2006 evaluation from the North Carolina Department of Health and Human Services.  It was noted that the Veteran had been suffering from "back pain for about some period of time."  No additional information regarding etiology or date of onset was provided.  

Finally, the Veteran was afforded a VA examination of the spine in March 2011.  The Veteran reported that his back pain began in approximately 2003 when he was moving something at work and he felt a snap in the left side of his low back.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine.  The examiner opined that it was less likely as not that this disability manifested during, or as a result of, active military service.  The examiner explained that no low back disability is evidenced by the Veteran's service treatment records, and there is no post-service evidence regarding the back until the Veteran injured at work in 2003.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for a low back disability.  There is no evidence of back symptomatology during military service or within one year of separation from active duty.  In fact, the Veteran himself has admitted that his back pain did not manifest until he suffered a lifting injury on the job in 2003.  The VA examiner also opined that it was less likely than not that the Veteran suffered a back injury that manifested during, or as a result of, active military service.  As such, the preponderance of the evidence of record demonstrates that service connection is not warranted for a low back disorder.  

The Board notes that the Veteran testified to in-service back pain during his August 2009 hearing.  The Veteran reported seeking medical treatment for back pain during military service, and then self-treating his back pain following separation from active duty.  The Veteran also stated that his family doctor had related his back pain to military service.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

While the Veteran is competent to offer the above testimony, the Board does not find it to be credible.  During his hearing, the Veteran asserted that he did not actually injure his back in 2003, but that it was just a "trigger."  In addition to the record containing no prior evidence of in-service back pain or injury, the Veteran's more recent claims are directly contradicted by earlier evidence of record.  The Veteran informed the VA examiner that his back pain first began after he injured it in 2003.  While the Veteran did indicate to the examiner that he felt that this was a "trigger" to a back disability due to service, the Veteran did not indicate that he recalled an injury or back pain during military service.  A November 2004 VA treatment record also notes on and off back pain for the past year.  Finally, in his original claim of September 2004, the Veteran specifically stated that his back disability did not manifest until June 2003.  This evidence directly contradicts the Veteran's current assertions of back pain and treatment during military service, and as such, the Board does not find these assertions to be credible.  

The Board recognizes that in an October 2011 statement, the Veteran's representative asserted that the March 2011 VA examination was inadequate because it was performed by a physician's assistant.  The Veteran alleged that this individual would not have the proper medical training to offer such a complex medical opinion.  While the Board has considered this argument, it does not find it to be persuasive.  There is no basis to find that this professional was incompetent to render an opinion.  Moreover, the examiner provided sufficient detail for the Board to make a decision in this appeal and the March 2011 VA examination is deemed adequate.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.


ORDER

Service connection for PTSD is granted.  

Service connection for a low back disorder is denied.  



____________________________________________
SARAH RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


